With their opinion in this case the Court of Civil Appeals have filed the following statement and conclusions of facts:
"This suit was instituted by the appellant, W.A. Mays, against the appellees, J.W. Sanders and D.W. Bowser, to recover on the notes described in our first conclusion of fact. Mays in his petition declared the last note due under the terms of the contract by reason of the default in payment of the first.
"Sanders  Bowser plead a release from their obligation on the note by reason of the fact found in our third conclusion; and also, that Mays had elected to rescind the contract for the sale of the land for which the notes were given, by taking possession of the premises as his homestead before the institution of the suit.
"W.A. Mays and his wife, who joined him in the plea, plead in replication the mental incapacity of the former to make such release, and that it was procured by fraud and misrepresentations, and denied any intention of rescinding the sale; but averred that he only took possession of the premises for the purpose of preserving them.
"Kearby  McCoy, a law firm, composed of J.C. Kearby and J.M. McCoy, intervened claiming, by virtue of their contract set out in our fourth *Page 135 
conclusion of fact, an interest in the notes sued on and asked judgment thereon against Sanders and Bowser, and, as against Mays and wife, a foreclosure of the vendor's lien on the land for which they were executed.
"Bowser answered admitting interveners' interest in the notes and acknowledging his liability to them to the extent of such interest. Sanders failed to answer the petition of intervention.
"W.A. Mays in answer to interveners' claim plead that the contract under which it was asserted is inequitable, and the claim disproportionate in amount to the value of the services rendered, and that Mays was, when the contract was entered into, of such weak mind as to incapacitate him from entering into such contract; and further, that by the terms of the contract interveners were entitled to recover only one-half of the difference between the value of the Peak property and the value of the notes at the time the contract was made; that the value of the Peak property was then $11,300, and of the note sued on, $11,760 — the difference in the value being $460, and that the interest of interveners, if any they have in the note, is only one-half of the sum last stated. That he, Mays, has the right to collect the notes and that the attorneys' fees are a legitimate expense attached to their collection, in which fees the interveners have no interest.
"Such facts as were not admitted in the pleadings of the respective parties against whom they were averred, were, in separate issues submitted to and found by the jury, as shown in our conclusions of fact.
"Upon the admitted facts and those found by the verdict, the court adjudged that interveners were entitled to four-fifteenths interest in the notes sued on, including the 10 per cent attorney's fee stipulated, which interest was computed to be $5792.50; for which amount a judgment was entered in their favor against J.W. Sanders and D.W. Bowser, with a foreclosure of the vendor's lien on an undivided four-fifteenths interest in the property for which the notes were given against Sanders, Bowser, Mays and wife. The court also adjudged that Sanders  Bowser were released from said notes by reason of the facts stated in our third conclusion to the extent of Mays' interest in them, and, as to such interest, decreed them cancelled. The court further adjudged that W.A. Mays acquired title to an undivided eleven-fifteenths of the land for which the notes were given, in consideration of his release of said notes, and that he was not entitled to recover anything in this suit against any of the parties, and that he pay all costs of suit.
"From this judgment Mays has appealed to this court.
                      "Conclusions of Fact.
"The following facts were admitted in the pleadings of the respective parties and are uncontroverted.
"1st. On December 18, 1890, J.W. Sanders executed to W.A. Mays his two promissory notes, one for $760, and the other for $14,000, payable respectively one and four years after date, with interest from the 27th of *Page 136 
August, 1890, at the rate of 8 per cent per annum. These notes were and recite that they were for a part of the purchase money of a certain tract of land, sold on the day of their date by the payee of the notes to the payor, and expressly reserve a vendor's lien to secure their payment. Contemporaneous with the execution of the notes Sanders executed to J.P. Murphy as trustee a deed of trust as further security for their payment, in which it was provided that in default of the payment of the first note upon its maturity the other at the option of the legal holder should become due, and also, in event the notes were placed in the hands of an attorney for collection, the maker should pay 10 per cent additional on the amount owing as attorney's fees.
"2nd. On the 15th day of May, 1891, J.W. Sanders and wife, by their deed of that date, sold the land for which the notes were given to D.W. Bowser; which deed recites a consideration of $26,000 — $11,240 cash, and the assumption by the grantee of the payment of the notes sued on. It also recites the retention of a vendor's lien to secure the payment of the purchase money.
"3rd. On the 9th day of November, 1893, D.W. Bowser executed to W.A. Mays a deed whereby, in consideration of the written covenant of that date, executed by Mays, releasing Bowser from all liability on the two notes he had assumed to pay, and agreeing to cancel, surrender and discharge said notes and to hold Bowser harmless against any further liability thereon, he quit-claimed to Mays the land for which the notes were given.
"4th. In July, 1891, Worth Peak, in some sort of trade with W.A. Mays, obtained from him the two Sanders notes, and Mays, conceiving himself overreached in the trade, retained Kearby 
McCoy, interveners, to institute legal proceedings for the recovery of the notes, and with them entered into and signed the following contract:
" 'This agreement between W.A. Mays and his wife, T.C. Mays, and Kearby  McCoy, is that Mays and wife have employed said Kearby  McCoy to bring and prosecute to final judgment suit No. 9154, W.A. Mays et al. v. Worth Peak et al., in the Fourteenth Judicial District Court. In consideration of the services of Kearby  McCoy in said suit, W.A. Mays and wife hereby transfer to them one-half of any and all sums, notes and property recovered by said suit over and above the property received by us from said Peak. That is to say, said property received by us from said Peak, is of the supposed value of from five to seven thousand dollars, this suit is brought to recover fourteen thousand, seven hundred and sixty dollars, on a note signed by J.W. Sanders. If we recover in said suit said note, then we hereby transfer to Kearby  McCoy one-half of said notes in excess of the value of said land, to-wit: From five to seven thousand dollars; and if the said Kearby  McCoy fail to recover said note, or any sum in excess of said land received by said W.A. Mays from said Peak, then it is understood that said Kearby  McCoy are to receive nothing for their said services, but if they do recover in said suit, then they *Page 137 
are to have one-half of all recovered, in excess of said land by Peak to Mays or its value.' Under this contract, of which D.W. Bowser had notice before and when he obtained Mays' release, the possession of the notes was recovered by legal proceedings instituted by the interveners against Peak.
"The following facts were found by the jury upon special issues submitted by the court; and are warranted by the evidence, viz:
"5th. When the contracts were made between Mays and interveners, set out in our fourth conclusion, and between Mays and Bowser, set out in our third, he, Mays, was mentally capable of making such contracts, and they were not obtained from him by fraud.
"6th The reasonable value of the property received by Mays from Peak, referred to in the contract between Mays and Kearby McCoy, was, at the date of the contract, $7000.
"7th. Mays took possession of the land for which the notes were given before the execution of the release to Bowser, without his consent, with the intention of making it his homestead; and he is not in a condition to restore Bowser the consideration received from him for the release. Bowser was, when the release was executed, insolvent."
We are of opinion that the Court of Civil Appeals correctly disposed of all the appellants' assignments of error in that court, except such as question the propriety of the relief granted to the interveners.
A leading contention on part of the plaintiffs in error is that the court, in submitting special issues to the jury, erred in not submitting an issue as to the value of the notes recovered of Peak. The failure to submit to the jury any material question of fact made by the pleadings in a case vitiates a verdict upon special issues; but we think the Court of Civil Appeals correctly held that the value of the notes was not a fact material to a determination of the case. The contention of plaintiffs in error is based upon the theory that the interveners were only entitled to one-half of the difference in value between the property recovered of Peak and the land which was restored to him as a result of that recovery. This is not the correct construction of the contract. The whole tenor of the instrument is that they were to have an interest in whatever was recovered, provided it exceeded in value the Peak land. The contract contains this stipulation: "If we recover in said suit said note, we hereby transfer to Kearby  McCoy one-half of said notes in excess of the value of said land," etc. The notes were recovered and therefore they had an interest in the notes themselves. If this had been a suit against Mays for their conversion, then, in order to ascertain the value of the interveners' interest, it would have been necessary to determine their value. But it was a suit upon the notes themselves, in which Kearby  McCoy intervened, claiming an interest and asking a judgment therefor.
But while we think that the trial court did not err in failing to submit an issue as to the value of the notes, we are of opinion that it did err as to the relief granted upon the facts admitted by the pleadings and those *Page 138 
found by the jury. That court seems to have proceeded upon a misconception of the rights of the parties. As we have attempted to show, the contract simply transferred to the interveners an interest in the notes. It did not give them the right to demand of Mays one-half of the difference between their par value and the value of the Peak land. To give them a decree upon this latter theory practically results in making Mays a guarantor of the notes; and this result is not justified by the terms of the agreement.
The interveners proceed upon the idea that they had acquired a fixed interest in the notes, and that Mays had no power to release that interest. That is correct. Mays' release of Bowser, while it discharged his own interest as to Bowser, and as a consequence as to Sanders also, did not affect the interest of the interveners. Their rights remained the same as if no release had been made. While the release did not abridge their rights, it did not enlarge them. If the jury had found that no valid release had been executed by Mays, then a proper judgment would have been for a recovery on the notes against Sanders and Bowser, in favor of Mays and the interveners — that the land should be sold for the discharge of the judgment, and that from the proceeds of the sale Mays should be first paid $7000 — the value of the Peak land as found by the jury — and that the balance, if any, should be equally divided between the plaintiff and the interveners; or, that after paying plaintiff $7000 out of the proceeds of the judgment, he and interveners should have equal interests in the balance. But the jury having found the release valid, while Mays is not entitled to any judgment against either Sanders or Bowser, interveners have the right to proceed against the land in his hands, just as if it had remained the property of Bowser. The decree of the court should simply have assessed the amount due upon the notes, should then have ordered the land to be sold for the discharge of the sum so assessed, and that from the proceeds Mays should be first paid $7000, and that the balance, if any, should be paid one-half to plaintiff and the other half to interveners. The interveners were also entitled to a judgment against Sanders and Bowser for one-half the balance due on the notes after deducting the $7000. As between Sanders and Bowser, the latter is primarily liable for the payment of this judgment. One-half of the excess, if any, of the proceeds of sale of land over $7000 should be credited upon the judgment in favor of Kearby  McCoy against Sanders and Bowser.
The other assignments of error, as we have said, were correctly determined and are not of sufficient importance to require additional comment.
The judgments of the District Court and of the Court of Civil Appeals are reformed in accordance with this opinion, and as reformed are affirmed. The costs of the appeal and of the writ of error are adjudged one-half against the plaintiffs in error and one-half against Kearby  McCoy.
Reformed and affirmed. *Page 139